EXHIBIT 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 17, 2020, by
and among Frequency Therapeutics, Inc., a Delaware corporation, with
headquarters located at 19 Presidential Way, 2nd Floor, Woburn, MA 01801 (the
“Company”), and the investors listed on the Schedule A attached hereto
(individually, a “Buyer” and together, the “Buyers”).

WHEREAS:

A.    The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506(b)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

B.    The Buyers, severally, and not jointly, wish to purchase from the Company,
and the Company wishes to sell to the Buyers, upon the terms and conditions
stated in this Agreement, the number of shares (the “Shares” or the
“Securities”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) set forth on Schedule A hereto;

C.    The Company has engaged Cowen and Company, LLC to act as placement agent
(the “Placement Agent”) for the offering of the Shares on a “best efforts”
basis; and

D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit A (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights in respect of the Shares under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state
securities laws.

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

1.    PURCHASE AND SALE OF SHARES.

a.    Purchase of the Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, on the Closing Date (as defined
in Section 1.b), the Company shall issue and sell to each Buyer, and each Buyer
severally and not jointly agrees to purchase from the Company, the number of
Shares set forth opposite such Buyer’s name under the heading “Number of Shares
To Be Purchased” on Schedule A attached hereto (the “Closing”). The purchase
price (the “Purchase Price”) of the Shares at the Closing shall be equal to
$18.00 per Share.

b.    The Closing Date. The date and time of the Closing (the “Closing Date”)
shall be 9:00 a.m., New York City time, on July 20, 2020 subject to the
satisfaction (or waiver) of all of the conditions to the Closing set forth in
Sections 5 and 6 (or such later or earlier date as is mutually agreed to in
writing by the Company and the Required Buyers). The Closing shall occur on the
Closing Date at the offices of Latham & Watkins LLP (“Latham”), 200 Clarendon
Street, 27th Floor, Boston, Massachusetts 02116 or at such other place as the
Company and the Buyers may collectively designate. For purposes of this
Agreement, “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.



--------------------------------------------------------------------------------

c.    Form of Payment. On the Closing Date, (i) each Buyer shall pay the
applicable Purchase Price to the Company for the Shares to be issued and sold to
such Buyer on the Closing Date, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions, and (ii) the Company
shall deliver to each Buyer a copy of the irrevocable instructions (the
“Transfer Instructions”) to Computershare Limited (the “Transfer Agent”)
instructing the Transfer Agent to issue to such Buyer or its designee(s), in
book-entry form, a number of Shares equal to the aggregate number of Shares that
such Buyer is purchasing on the Closing Date.

2.    BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, as of the date of
this Agreement and the Closing Date, with respect to only itself, to the Company
and the Placement Agent that:

a.    Investment Purpose. Each Buyer understands that the Securities are
“restricted securities” and have not been registered under the 1933 Act or any
applicable state securities law and each such Buyer is acquiring the Securities
hereunder for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution, except pursuant to sales
registered under, or exempted from, the registration requirements of the 1933
Act; provided, however, that by making the representations herein, such Buyer
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to assign, transfer or otherwise dispose of any of
the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.

b.    Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501 of Regulation D.

c.    Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions.

d.    Information. Such Buyer acknowledges that it has had the opportunity to
review the SEC Documents (as defined below) and such Buyer and its advisors, if
any, have been furnished with materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities sufficient in its view to enable it to evaluate its investment. Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify,

 

2



--------------------------------------------------------------------------------

amend or affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below. The Buyer has received no
representation or warranties from the Company, its employees, agents, or
attorneys in making this investment decision other than as set forth in
Section 3 below.

e.    General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

f.    Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

g.    Independent Investment Decision. Such Buyer has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents (as defined below) to which it is a party, and such Buyer confirms
that it has not relied on the advice of any other Buyer’s business and/or legal
counsel in making such decision. Such Buyer understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Buyer in connection with the purchase of the Securities constitutes legal, tax
or investment advice. Such Buyer has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. Such Buyer understands that the
Placement Agent has acted solely as the agent of the Company in this placement
of the Securities and such Buyer has not relied on the business or legal advice
of the Placement Agent or any of its agents, counsel or Affiliates (as defined
below) in making its investment decision hereunder, and confirms that none of
such persons has made any representations or warranties to such Buyer in
connection with the transactions contemplated by the Transaction Documents.

h.    Acknowledgment of Risks. Such Buyer acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including,
without limitation: (i) the Company may remain a development stage business with
limited operating history and requires substantial funds in addition to the
proceeds from the sale of the Securities; (ii) an investment in the Company is
speculative, and only Buyers who can afford the loss of their entire investment
should consider investing in the Company and the Securities; (iii) such Buyer
may not be able to liquidate its investment; (iv) transferability of the
Securities is extremely limited; (v) in the event of a disposition of the
Securities, such Buyer could sustain the loss of its entire investment; (vi) the
Company has not paid any dividends on its Common Stock since inception and does
not anticipate the payment of dividends in the foreseeable future; and
(vii) that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities.

 

3



--------------------------------------------------------------------------------

i.    No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

j.    Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities have been or
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
1933 Act (or a successor rule thereto) (“Rule 144”); and (ii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. As used in this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization or a government
or any department or agency thereof or any other legal entity. Notwithstanding
the foregoing, the Securities may be pledged in connection with a bona fide
margin agreement or other loan secured by the Securities in accordance with
Section 4(i).

k.    Brokers and Finders. Other than the Placement Agent no Person will, to
such Buyer’s knowledge, have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any other Buyer for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Buyer.

l.    Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Buyer was first contacted by the
Company, the Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Buyer nor any Affiliate of such Buyer which
(i) had knowledge of the transactions contemplated hereby, (ii) has or shares
discretion relating to such Buyer’s investments or trading or information
concerning such Buyer’s investments, including in respect of the Securities, and
(iii) is subject to such Buyer’s review or input concerning such Affiliate’s
investments or trading (each a “Trading Affiliate”) has directly or indirectly,
nor has any Person acting on behalf of such Buyer or Trading Affiliate, effected
or agreed to effect any purchases or sales of the securities of the Company
(including, without limitation, any short sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Buyer and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment bank or vehicle whereby separate portfolio managers manage separate
portions of such Buyer’s or Trading Affiliate’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Buyer’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to the identification of the availability of, or securing of,
available shares to borrow in order to effect short sales or similar
transactions in the future.

 

4



--------------------------------------------------------------------------------

m.    Legends. Each such Buyer understands that the certificates, book-entry
statement, or other instruments representing the Shares, except as set forth
below, shall bear a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

Each such Buyer further understands that the legend referenced above shall be
removed, and the Company shall issue, pursuant to instructions provided by the
Company to the Transfer Agent, a certificate or book-entry statement without
such legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), only if (i) such Securities are sold by
a Buyer pursuant to an effective registration statement registering the resale
of the Securities under the 1933 Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions.

n.    Authorization; Enforcement; Validity. To the extent a Buyer is a
corporation, partnership, limited liability company or other entity, such Buyer
is a validly existing corporation, partnership, limited liability company or
other entity and has the requisite corporate, partnership, limited liability or
other organizational power and authority to enter into the transactions
contemplated by the Transaction Documents. To the extent a Buyer is an
individual, such Buyer has the legal capacity to enter into the transactions
contemplated by the Transaction Documents. This Agreement and the Registration
Rights Agreement have been duly and validly authorized (as applicable), executed
and delivered on behalf of a Buyer and are legal, valid and binding agreements
of such Buyer, enforceable against such Buyer in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

5



--------------------------------------------------------------------------------

o.    No Conflicts. The execution, delivery and performance by each such Buyer
of the Transaction Documents to which it is a party and the consummation by such
Buyer of the transactions contemplated thereby will not (i) in the case that
Buyer is a corporation, partnership, limited liability company or other entity,
result in a violation of the organizational documents of Buyer, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

p.    Residency. Each such Buyer’s residence (if an individual) or offices in
which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below Buyer’s name on its
signature page.

q.    Representations by Non-United States persons. If Buyer is not a United
States person, the Buyer hereby represents that the Buyer has satisfied the laws
of the Buyer’s jurisdiction in connection with any invitation to subscribe for
the Securities or any use of the Transaction Documents, including (i) the legal
requirements within the Buyer’s jurisdiction for the purchase of the Securities,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities. The Buyer’s
subscription and payment for, and the Buyer’s continued beneficial ownership of,
the Securities will not violate any applicable securities or other laws of the
Buyer’s jurisdiction.

r.    No “Bad Actor” Disqualification Events. Neither (i) the Buyer, (ii) any of
its directors, executive officers, other officers that may serve as a director
or officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Buyer is subject to any Disqualification Event under Rule 506(d)(1) of
Regulation D, except for Disqualification Events covered by Rule 506(d)(2)(ii)
or (iii) or (d)(3) under the Securities Act and disclosed reasonably in advance
of the Closing in writing in reasonable detail to the Company.

s.    Anti-Money Laundering Laws. Such Buyer represents and warrants to, and
covenants with, the Company that: (i) such Buyer is in compliance with all
applicable regulations administered by the U.S. Department of the Treasury (the
“Treasury”) Office of Foreign Assets Control; (ii) such Buyer, its parents,
subsidiaries, affiliated companies, officers, directors and partners, and to
such Buyer’s knowledge, its stockholders, owners, employees, and agents, are not
on the List of Specially Designated Nationals and Blocked Persons maintained by
the Treasury and have not been designated by the Treasury as a financial
institution of primary money

 

6



--------------------------------------------------------------------------------

laundering concern subject to special measures under Section 311 of the USA
PATRIOT Act, Pub. L. 107-56; (iii) to such Buyer’s knowledge, the funds to be
used to acquire the Securities are not derived from activities that contravene
applicable anti-money laundering laws and regulations; (iv) such Buyer is in
compliance in all material respects with applicable anti-money laundering laws
and regulations and has implemented anti-money laundering procedures that are
designed to comply with applicable anti-money laundering laws and regulations,
including, as applicable, the requirements of the Bank Secrecy Act, as amended
by the USA PATRIOT Act, Pub. L. 107 56; and (v) to the best of its knowledge
none of the funds to be provided by such Buyer are being tendered on behalf of a
person or entity who has not been identified to such Buyer.

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants, as of the date of this Agreement and the
Closing Date to each of the Buyers and to the Placement Agent that, except as
disclosed in the SEC Documents:

a.    Organization and Qualification. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on
(i) the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its Subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business or (ii) the ability
of the Company to perform its obligations under the Transaction Documents; and
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
all of the outstanding capital stock, equity or similar interests or voting
power of such entity at the time of this Agreement or at any time hereafter,
whether directly or through any other Subsidiary.

b.    Authorization; Enforcement; Validity. The Company has full right, power
and authority to execute and deliver this Agreement, the Registration Rights
Agreement and the Transfer Instructions (together, the “Transaction Documents”)
and to perform its obligations under the terms of the Transaction Documents; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of the Transaction Documents and the consummation by it of
the transactions contemplated hereby has been duly and validly taken. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity.

c.    Issuance of Shares. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and

 

7



--------------------------------------------------------------------------------

nonassessable, and shall be free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. Assuming the accuracy of the
representations and warranties of the Buyers contained in Section 2 hereof, the
issuance by the Company of the Shares is in compliance with all applicable
federal and state securities laws and exempt from registration under the 1933
Act and applicable state securities laws.

d.    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents, the issuance and sale of the Shares and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of the Company or
any of its Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any property, right or asset of the Company or any of its
Subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its Subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, termination, modification,
acceleration, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Material Adverse Effect. The execution, delivery and
performance by the Company of the Transaction Documents and the filings
contemplated by the Registration Rights Agreement, the offer, issuance and sale
of the Securities require no consent of, action by or in respect of, or filing
with, any person, governmental body, agency, or official other than (a) filings
that have been made pursuant to applicable state securities laws, (b) post-sale
filings pursuant to applicable state and federal securities laws, (c) filings
pursuant to the rules and regulations of any securities exchange on which the
Securities may be listed and (d) filing of the registration statement required
to be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time.

e.    No Violation or Default. Neither the Company nor any of its Subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any property or asset of the
Company or any of its Subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

f.    SEC Documents; Financial Statements; Sarbanes-Oxley.

(i)    Since October 2, 2019, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the

 

8



--------------------------------------------------------------------------------

reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date this representation is
made (including all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein), collectively
being hereinafter referred to as the “SEC Documents”). The Company has made
available to the Buyers or their respective representatives, or filed and made
publicly available on the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (or successor thereto) (“EDGAR”) no less than two (2) days
prior to the date this representation is made, true and complete copies of the
SEC Documents. Each of the SEC Documents was filed with the SEC within the time
frames prescribed by the SEC for the filing of such SEC Documents such that each
filing was timely filed with the SEC. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents. None of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Since the filing of the SEC Documents, no event has
occurred that would require an amendment or supplement to any of the SEC
Documents and as to which such an amendment has not been filed and made publicly
available on the SEC’s EDGAR system no less than two (2) days prior to the date
this representation is made. The Company has not received any written comments
from the SEC staff that have not been resolved to the satisfaction of the SEC
staff.

(ii)    As of their respective dates, the consolidated financial statements of
the Company and its Subsidiaries included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes) and fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements for periods subsequent to December 31, 2019, to normal
year-end audit adjustments). None of the Company, its Subsidiaries and their
respective officers, directors and Affiliates or, to the Company’s Knowledge (as
defined below), any stockholder of the Company has made any filing with the SEC
(other than the SEC Documents), issued any press release or made, distributed,
paid for or approved (or engaged any other Person to make or distribute) any
other public statement, report, advertisement or communication on behalf of the
Company or any of its Subsidiaries that contains any untrue statement of a
material fact or omits any statement of material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading or has provided any other information to the
Buyers, including information referred to in Section 2.d, that contains any
untrue statement of a material fact or, with respect to written information,
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are or were made,
not misleading. The Company is not required to file and will not be required to
file any agreement, note, lease, mortgage, deed or other instrument entered into
prior to the date this representation is made and to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound that has not been previously filed as an exhibit (including by way of

 

9



--------------------------------------------------------------------------------

incorporation by reference) to the Company’s reports filed or made with the SEC
under the 1934 Act. To the Company’s Knowledge, the accounting firm that
expressed its opinion with respect to the consolidated financial statements
included in the Company’s most recently filed Annual Report on Form 10-K, and
reviewed the consolidated financial statements included in the Company’s most
recently filed quarterly report on Form 10-Q, was an independent registered
public accounting firm pursuant to the standards set forth in Rule 2-01 of
Regulation S-X promulgated by the SEC and as required by the applicable rules
and guidance from the Public Company Accounting Oversight Board, and such firm
was otherwise qualified to render such opinion under applicable law and the
rules and regulations of the SEC. There is no transaction, arrangement or other
relationship between the Company and an unconsolidated or other
off-balance-sheet entity that is required to be disclosed by the Company in its
reports pursuant to the 1934 Act that has not been so disclosed in the SEC
Documents.

(iii)    The Company is in all material respects in compliance with applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder (collectively, “Sarbanes-Oxley”).

(iv)    Since December 31, 2019, neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any director, officer or employee, of the
Company or any of its Subsidiaries, has received or otherwise obtained any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any of its Subsidiaries or its internal accounting
controls, including any complaint, allegation, assertion or claim that the
Company or any of its Subsidiaries has engaged in questionable accounting or
auditing practices. No attorney representing the Company or any of its
Subsidiaries, whether or not employed by the Company or any of its Subsidiaries,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its Subsidiaries or
any of their respective officers, directors, employees or agents to the Company
Board or any committee thereof or to any director or officer of the Company
pursuant to Section 307 of Sarbanes-Oxley, and the SEC’s rules and regulations
promulgated thereunder. Since October 2, 2019, there have been no internal or
SEC investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of the chief executive officer,
principal financial officer, the Company’s Board of Directors (the “Company
Board”) or any committee thereof. The Company is not, and never has been, a
“shell company” (as defined in Rule 12b-2 under the 1934 Act).

(v)    As used in this Agreement, the “Company’s Knowledge” or “Knowledge of the
Company” and similar language means, unless otherwise specified, the actual
knowledge of any “director” or “officer” (as such term is defined in Rule 16a-1
under the 1934 Act) of the Company, including David L. Lucchino and Richard
Mitrano, and such knowledge as such person or persons would reasonably be
expected to have after reasonable inquiry with respect to matters in question.

g.    Internal Accounting Controls; Disclosure Controls and Procedures. The
Company and each of its Subsidiaries maintain a system of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to

 

10



--------------------------------------------------------------------------------

permit preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and its Subsidiaries’
internal controls over financial reporting are effective and the Company and its
Subsidiaries are not aware of any material weakness in their internal controls
over financial reporting. The Company and its Subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
1934 Act and the rules and regulations promulgated thereunder); and such
disclosure controls and procedures are effective at the reasonable assurance
level.

h.    Absence of Certain Changes. Since December 31, 2019, there have been no
events, occurrences or developments that have or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law. The Company has not, since the date of the latest financial statements
included within its SEC Documents, materially altered its method of accounting
or the manner in which it keeps its books and records.

i.    Absence of Litigation. (i) There are no legal, governmental or regulatory
investigations, actions, demands, claims, suits, arbitrations, inquiries or
proceedings pending or, to the Company’s Knowledge, threatened, to which the
Company, any of its Subsidiaries or any of their respective officers or
directors is or may reasonably be expected to become a party or to which any
property of the Company or any of its Subsidiaries is or may reasonably be
expected to become the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, could reasonably
be expected to have a Material Adverse Effect, and (ii) none of the directors or
officers of the Company has been involved (as a plaintiff, defendant, witness or
otherwise) in securities-related litigation. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1934 Act or the 1933 Act.

j.    Tests and Preclinical and Clinical Trials. (i) Except for such
noncompliance as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the preclinical studies, clinical
studies, and clinical trials conducted by or on behalf of or sponsored by the
Company or its Subsidiaries (“Studies”) were and, if still ongoing, are being
conducted in accordance with the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
Section 301 et seq.), and the implementing regulations thereunder (“FDCA”),
including 21 C.F.R. Parts 11, 50, 54, 56, 58, and 312, and any applicable laws,
rules and regulations of the jurisdiction in which such Studies are being
conducted; and (ii) the Company and its Subsidiaries have not received any
written notices, correspondence or other communications from the U.S. Food and
Drug Administration (“FDA”) or any governmental or regulatory authority
requiring or threatening the termination or suspension of any Studies.

k.    FDA Compliance. Except for such noncompliance as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its Subsidiaries: (i) are, and at all times since July 1, 2017
have been, in compliance with the FDCA; (ii) possess all licenses, certificates,
approvals, clearances, exemptions, authorizations,

 

11



--------------------------------------------------------------------------------

permits, registrations and supplements or amendments thereto required by the
FDCA (“Authorizations”) and such Authorizations are valid and in full force and
effect and the Company and its Subsidiaries are not in violation of any term of
any such Authorizations; (iii) have not received written notice that the FDA has
taken, is taking or intends to take action to suspend, revoke or limit any
Authorizations and have no knowledge that any such action is threatened;
(iv) since January 1, 2017 have not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other correspondence or written
notice from the FDA alleging or asserting non-compliance with the FDCA or the
Authorizations.

l.    Acknowledgment Regarding Buyer’s Purchase of the Shares. The Company
acknowledges and agrees that each of the Buyers is acting solely in the capacity
of an arm’s-length purchaser with respect to the Company in connection with the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that each Buyer is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by any of the Buyers or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Shares. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

m.    No Material Adverse Effect; No Undisclosed Liabilities. Since December 31,
2019, there has been no Material Adverse Effect. Other than (i) the liabilities
assumed or created pursuant to this Agreement and the other Transaction
Documents, (ii) liabilities accrued for in the latest balance sheet included in
the Company’s most recent periodic report (on Form 10-Q or Form 10-K) (the date
of such balance sheet, the “Latest Balance Sheet Date”) and (iii) liabilities
incurred in the ordinary course of business consistent with past practices since
the Latest Balance Sheet Date, the Company and its Subsidiaries do not have any
other material liabilities (whether fixed or unfixed, known or unknown, absolute
or contingent, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, or secured or unsecured, and regardless of when any action, claim,
suit or proceeding with respect thereto is instituted).

n.    General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged or will engage in any form
of general solicitation or general advertising (within the meaning of Regulation
D) in connection with the offer or sale of the Securities.

o.    No Integrated Offering. Neither the Company, nor, to the Knowledge of the
Company, any of its affiliates or any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act or cause this offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the 1933 Act.

p.    Employee Relations. No labor disturbance by or dispute with the employees
of the Company or any of its Subsidiaries exists or, to the Company’s Knowledge,
is

 

12



--------------------------------------------------------------------------------

threatened or imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or its Subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect.

q.    Employee Benefits. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Code) would have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA) (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA); and (ix) none of the following events has occurred
or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans by the Company or its
Controlled Group affiliates in the current fiscal year of the Company and its
Controlled Group affiliates compared to the amount of such contributions made in
the Company’s and its Controlled Group affiliates’ most recently completed
fiscal year; or (B) a material increase in the Company and its Subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Accounting Standards Codification Topic 715-60) compared to the amount of such
obligations in the Company and its Subsidiaries’ most recently completed fiscal
year, except in each case with respect to the events or conditions set forth in
(i) through (ix) hereof, as would not, individually or in the aggregate, have a
Material Adverse Effect.

r.    Intellectual Property Rights. (i) Except as would not, individually or in
the aggregate, have a Material Adverse Effect, the Company and its Subsidiaries
own or have right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations, domain
names and other source indicators, copyrights and copyrightable works, know-how,
trade secrets, systems, procedures, proprietary or confidential

 

13



--------------------------------------------------------------------------------

information and all other worldwide intellectual property, industrial property
and proprietary rights (collectively, “Intellectual Property”) currently used in
the conduct of their respective businesses, free and clear of all liens,
security interests or encumbrances and such Intellectual Property is subsisting
and unexpired, and to the Knowledge of the Company, valid and enforceable;
(ii) the Company’s and its Subsidiaries’ conduct of their respective businesses
does not materially infringe, misappropriate or otherwise violate any
Intellectual Property rights of any person (provided that, with respect to
patents, the foregoing representation is being made to the Knowledge of the
Company); (iii) the Company and its Subsidiaries have not received any written
notice of any material claim relating to Intellectual Property; (iv) to the
Knowledge of the Company, the Intellectual Property of the Company and its
Subsidiaries is not being infringed, misappropriated or otherwise violated by
any person; (v) except as described in the SEC Documents, there are no actions
pending, or to the Knowledge of the Company, threatened against the Company or
its Subsidiaries relating to Intellectual Property; and (vi) the Company and its
Subsidiaries have taken all reasonable steps to protect, maintain and safeguard
their Intellectual Property and to require all employees and contractors
(A) with access to trade secrets and confidential information to execute
non-disclosure and confidentiality agreements with the Company or its
Subsidiaries, as applicable and (B) who have been involved in the creation,
invention or development of material Intellectual Property for or on behalf of
the Company to assign in writing to the Company or its Subsidiaries, as
applicable, all of their rights therein, except where the Company or its
Subsidiaries, as applicable, acquired ownership of such Intellectual Property by
operation of law.

s.    Cybersecurity; Data Protection. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its Subsidiaries’ information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases owned by the Company (collectively, “IT Systems”) are adequate for,
and operate and perform as required in connection with the operation of the
business of the Company and its Subsidiaries as currently conducted, free and
clear of all bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. The Company and its Subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards designed
to maintain and protect their material trade secrets and confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used in connection
with their businesses. To the Knowledge of the Company, there have been no
breaches, violations, outages or unauthorized uses of or accesses to the
foregoing, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
Subsidiaries are presently in compliance in all material respects with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification; and the
Company and its Subsidiaries have implemented backup and disaster recovery
technology reasonably consistent with industry standards and practices.

t.    Compliance with Health Care Laws. The Company and its subsidiaries are,
and since January 1, 2017 have been, in compliance with all applicable Health
Care Laws, except

 

14



--------------------------------------------------------------------------------

where such noncompliance would not individually or in the aggregate reasonably
be expected to have a Material Adverse Effect. For purposes of this Agreement,
“Health Care Laws” means the following laws and regulations and any state or
foreign counterpart of such laws or regulations: (i) the FDCA and 42 U.S.C.
Section 282(j) of the Public Health Service Act; (ii) all applicable federal,
state, local and foreign health care fraud and abuse laws, including, without
limitation, the Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the civil
False Claims Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Act
and False Statements Law (42 U.S.C. Section 1320a-7b(a)), 18 U.S.C. Sections 286
and 287, the health care fraud criminal provisions under the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the Civil Monetary Penalties Law (42 U.S.C. Sections 1320a-7a), the
Exclusions Law (42 U.S.C. Section 1320a-7), and the transparency reporting
requirements under 42 U.S.C. Section 1320a-7h; (iii) HIPAA, as amended by the
Health Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.) and all other laws related to health information or
medical records; (iv) the Medicare (Title XVIII of the Social Security Act) and
Medicaid (Title XIX of the Social Security Act) statutes; and (v) the
regulations promulgated pursuant to such laws. Neither the Company nor any of
its subsidiaries has, since January 1, 2017, received written notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any court or arbitrator or other governmental
or regulatory authority or third party alleging that any product operation or
activity of the Company or any of its subsidiaries is in material violation of
any Health Care Laws nor, to the Company’s Knowledge, is any such claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action threatened. Neither the Company nor any of its subsidiaries is a party to
any corporate integrity agreements, monitoring agreements, deferred prosecution
agreements, consent decrees, settlement orders, plan of correction or similar
agreements with or imposed by any governmental or regulatory authority.
Additionally, none of the Company, its subsidiaries, or their respective
employees, officers, directors, or, to the Company’s Knowledge, agents, has been
excluded, suspended, debarred or disqualified from participation in any U.S.
federal health care program or human clinical research or, to the knowledge of
the Company or its subsidiaries, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in any such exclusion, suspension, debarment or
disqualification.

u.    Environmental Laws. (i) The Company and its Subsidiaries (x) are in
compliance with all, and have not violated any, applicable federal, state, local
and foreign laws, rules, regulations, requirements, decisions, judgments,
decrees, orders and other legally enforceable requirements relating to pollution
or the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, including biohazardous and medical
waste, pollutants or contaminants (collectively, “Environmental Laws”); (y) have
received and are in compliance with all, and have not violated any, permits,
licenses, certificates or other authorizations or approvals required of them
under any Environmental Laws to conduct their respective businesses; and
(z) have not received notice of any actual or potential liability or obligation
under or relating to, or any actual or potential violation of, any Environmental
Laws, including for the investigation or remediation of any use, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
or relating to human exposure to hazardous or toxic substances or wastes and
have no knowledge of any event or condition that would reasonably be expected to
result in any such notice, and (ii) there are no costs or liabilities associated
with Environmental Laws of or relating to the Company or its Subsidiaries,
except in the case of each of (i) and (ii) above, for any such matter as would
not, individually or in the aggregate, reasonably

 

15



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect; and (iii) except as described in
the SEC Documents, (x) there is no proceeding that is pending, or, to the
Company’s Knowledge, contemplated, against the Company or any of its
Subsidiaries under any Environmental Laws in which a governmental or regulatory
authority is also a party, other than such proceeding regarding which it is
reasonably believed no monetary sanctions of $100,000 or more will be imposed,
(y) the Company and its Subsidiaries are not aware of any facts or issues
regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a Material Adverse Effect, and (z) none of the Company or its Subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.

v.    Real Property. Each of the Company and each of its Subsidiaries owns or
leases all such properties as are necessary to the conduct of its operations as
presently conducted, except as would not reasonably be expected to have a
Material Adverse Effect.

w.    Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance the Company believes is in amounts and
insures against such losses and risks as are adequate to protect the Company and
its Subsidiaries and their respective businesses; and neither the Company nor
any of its Subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

x.    Regulatory Permits and Other Regulatory Matters. The Company and its
Subsidiaries possess all licenses, sub-licenses, certificates, permits,
registrations and other authorizations issued by, and have made all declarations
and filings with, the appropriate federal, state, local or foreign governmental
or regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the SEC Documents, except where the failure to possess or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries has received
written notice of any revocation or modification of any such license,
sub-license, certificate, permit, registration or authorization or has any
reason to believe that any such license, sub-license, certificate, permit,
registration or authorization required for continued operation of the business
will not be renewed in the ordinary course, except where such modification or
revocation or failure to renew would not reasonably be expected to have a
Material Adverse Effect.

y.    Listing. The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the 1934 Act, and the Company has taken no action designed to, or which to
the Company’s Knowledge, is likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act nor has the Company received
any notification that the SEC is contemplating terminating such registration.
The Company has not, in the 12 months preceding the date hereof, received notice
from the Nasdaq Global Select Market (the “Principal Market”) that the Company
is not in compliance with the listing or maintenance requirements of such
Principal

 

16



--------------------------------------------------------------------------------

Market. The Company is as of the date hereof, will be as of the date of the
issuance of the Shares pursuant to the Transaction Documents, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements. The Common Stock
is eligible for clearing through DTC, through its Deposit/Withdrawal At
Custodian (DWAC) system, and the Company is eligible and participating in the
Direct Registration System (DRS) of DTC with respect to the Common Stock.

z.    Tax Status. The Company and its Subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof, except for those taxes and tax returns where such
failure to pay or file would not reasonably be expected to have a Material
Adverse Effect; and there is no tax deficiency that has been, or in the
Company’s estimation could reasonably be expected to be, asserted against the
Company or any of its Subsidiaries or any of their respective properties or
assets that would reasonably be expected to have a Material Adverse Effect.

aa.    Transactions With Affiliates. None of the Company’s or any Subsidiary’s
respective officers or directors, Persons who were officers or directors of the
Company or any Subsidiary at any time during the previous two years,
stockholders, or affiliates of the Company or any of its Subsidiaries, or with
any individual related by blood, marriage or adoption to any such individual
(each a “Related Party”), is presently, or has been within the past two years, a
party to any transaction, contract, agreement, instrument, commitment,
understanding or other arrangement or relationship with the Company or any of
its Subsidiaries (other than directly for services as an employee, officer
and/or director), whether for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
or consideration to or from any such Related Party. No Related Party of the
Company or any of its Subsidiaries or any of their respective Affiliates, has
any direct or indirect ownership interest in any Person (other than ownership of
less than 1% of the outstanding common stock of a publicly traded corporation)
in which the Company or any of its Subsidiaries has any direct or indirect
ownership interest or has a business relationship or with which the Company or
any of its Subsidiaries competes. “Affiliate” for purposes hereof means, with
respect to any Person, another Person that, (i) is a director, officer, manager,
managing member, general partner or 5% or greater owner of equity interests in
such Person, or (ii) directly or indirectly, (1) has a common ownership with
that Person, (2) controls that Person, (3) is controlled by that Person or
(4) shares common control with that Person. “Control” or “controls” for purposes
hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another Person.

bb.    No Unlawful Payments. Neither the Company nor any of its Subsidiaries nor
any director, officer or employee of the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its Subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or

 

17



--------------------------------------------------------------------------------

regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
Subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

cc.    Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental or regulatory agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the Knowledge of the Company, threatened.

dd.    No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, directors, officers, or employees, nor, to the Knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its Subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Syria and the
Crimea Region of the Ukraine (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its Subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

ee.    No Other Agreements. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

 

18



--------------------------------------------------------------------------------

ff.    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers, suppliers or other affiliates
of the Company or any of its Subsidiaries, on the other, that is required by the
1934 Act to be described in the SEC Documents and that is not so described in
such documents.

gg.    No Restrictions on Subsidiaries. No Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s properties or assets to the Company or any other Subsidiary of the
Company.

hh.    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.

ii.    No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any person listed in the first
paragraph of Rule 506(d)(1) promulgated under the 1933 Act, except (i) for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3) promulgated
under the 1933 Act is applicable and (ii) no such representation is made with
respect to the Placement Agent, or any of its general partners, managing
members, directors, executive officers or other officers.

jj.    Manipulation of Prices, Securities. None of the Company or its
Subsidiaries, or, to the Knowledge of the Company, any of their respective
officers, directors or Affiliates and, to the Company’s Knowledge, no one acting
on any such Person’s behalf has, (A) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any Subsidiary to facilitate the sale or
resale of any of the Securities, (B) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (C) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any Subsidiary, other than, in the case
of clauses (B) and (C), compensation paid to the Placement Agent in connection
with the placement of the Securities.

kk.    Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. Taken as a whole, all disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or with respect to written
information omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

19



--------------------------------------------------------------------------------

4.    COVENANTS.

a.    Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.

b.    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and, upon request, to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Buyers at the Closing occurring on the
Closing Date pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide promptly upon
the request of any Buyers evidence of any such action so taken. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

c.    Reporting Status. From the date of this Agreement until the first date on
which the Securities cease to be Registrable Securities (as defined in the
Registration Rights Agreement) (the period ending on such date, the “Reporting
Period”), the Company shall timely (including by giving effect to any extensions
pursuant to Rule 12b-25 of the 1934 Act) file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall (i) not voluntary
terminate its status as an issuer required to file reports under the 1934 Act
and (ii) take all actions reasonably necessary to maintain its eligibility to
register the Shares for resale by the Investors on Form S-3 or, if it is
ineligible to use Form S-3, on Form S-1.

d.    Use of Proceeds. The Company will use the proceeds from the sale of the
Shares for development of its product candidates.

e.    Expenses. At the Closing, the Company and the Buyers shall each pay all of
their own legal, due diligence and other expenses, including fees and expenses
of attorneys, investigative and other consultants and travel costs and all other
expenses, relating to negotiating and preparing the Transaction Documents and
consummating the transactions contemplated hereby and thereby. The Company shall
pay all Transfer Agent fees incurred in connection with the sale and issuance of
the Securities to the Buyers.

f.    Disclosure of Transactions and Other Material Information. The Company
shall file, within the timeframe required under applicable SEC rules, one or
more Current Reports on Form 8-K with the SEC describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Form 8-K this Agreement and the Registration Rights Agreement (such Form
or Forms 8-K, collectively, the “Announcing Form 8-K”). Unless required by
applicable law or a rule of the Principal Market, the Company shall not make any
public announcement regarding the transactions contemplated hereby or the other
Transaction Documents prior to the Closing Date. The Company confirms that,
following the filing of the Announcing Form 8-K, no Buyer will be deemed to be
in possession of material non-public information concerning the Company (to the
extent that such information was provided by the Company prior to the filing of
such Form 8-K). The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents
to not, provide any Buyer with any material non-public information regarding the
Company or any of its Subsidiaries from and after the filing of the Announcing
Form 8-K with the SEC without the

 

20



--------------------------------------------------------------------------------

express prior written consent of such Buyer, unless prior thereto such Buyer
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Buyer shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. Subject to the foregoing, neither the Company nor any Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby or disclosing the name of any Buyer; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release and shall be provided with a copy thereof), and provided further, that
the Company may issue any other announcement or press release regarding the
transactions contemplated hereby, so long as such announcement or press release
does not disclose the name of any Buyer. Notwithstanding anything to the
contrary herein, in the event that the Company believes that a notice or
communication to any Buyer contains material, non-public information relating to
the Company or any of its Subsidiaries, the Company shall so indicate to the
Buyers contemporaneously with delivery of such notice or communication, and such
indication shall provide the Buyers the means to refuse to receive such notice
or communication; and in the absence of any such indication, the holders of the
Securities shall be allowed to presume that all matters relating to such notice
or communication do not constitute material, non-public information relating to
the Company or any of its Subsidiaries.

g.    USA PATRIOT Act, Investor Secrecy Act and Office of Foreign Assets
Control. As required by federal law and each Buyer’s policies and practices,
each Buyer may need to obtain, verify and record certain customer identification
information and documentation in connection with opening or maintaining
accounts, or establishing or continuing to provide services, and, from the date
of this Agreement until the end of the Reporting Period, the Company agrees to,
and shall cause each of its Subsidiaries to, provide such information to each
Buyer.

h.    Transfer Instructions. The Company shall issue the Transfer Instructions;
the Company warrants that no instruction other than the Transfer Instructions
and stop transfer instructions to give effect to the provisions of Section 2(j)
will be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.

i.    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a holder thereof in connection with a bona fide
margin agreement or other loan secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no such holder effecting any such pledge of Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to any Transaction Document; provided
that such holder and its pledgee shall be required to comply with the provisions
of Section 2(j) order to effect a sale, transfer or assignment of Securities to
such pledgee. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a holder of
Securities.

 

21



--------------------------------------------------------------------------------

j.    Regulation M. Neither the Company nor its Subsidiaries has taken or shall
take any action prohibited by Regulation M under the 1934 Act, in connection
with the offer, sale and delivery of the Securities contemplated hereby.

k.    Disqualification Events. The Company will notify the Buyers in writing,
prior to the Closing Date of any Disqualification Event relating to any Covered
Person of which the Company becomes aware to the Company’s Knowledge.

l.    No Integrated Offering. Neither the Company nor any of its Subsidiaries,
nor any Person acting on the behalf of any of the foregoing, shall, directly or
indirectly, make any offers or sales of any security or solicit any offers to
purchase any security, under any circumstances that would require registration
of any of the Securities under the 1933 Act or require stockholder approval of
the issuance of any of the Securities.

m.    Listing. In the time and manner required by the Principal Market, the
Company shall prepare and file with such Principal Market a Listing of
Additional Shares Notification Form (the “LAS”) covering all of the Securities,
and shall maintain the authorization for quotation of the Common Stock on the
Principal Market. During the Reporting Period, neither the Company nor any of
the Company’s Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(m).

n.    Transfer Taxes. The Company shall be responsible for any liability with
respect to any transfer, stamp or similar non-income taxes that may be payable
in connection with the issuance of the Securities.

o.    Further Instruments and Acts. From the date of this Agreement until the
end of the Reporting Period, upon request of any Buyer or Investor (as defined
in the Registration Rights Agreement), the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Agreement and the
other Transaction Documents.

p.    Lockup. For a period of 45 days after the date hereof, the Company will
not (i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, or submit to, or file with, the SEC a registration statement under
the 1933 Act relating to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or publicly
disclose the intention to undertake any of the foregoing, or (ii) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or any such other securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, without the prior written consent of the Placement Agent, other than
(A) the Shares to be sold hereunder and their registration pursuant to the
Registration Rights Agreement, (B) any shares of Common Stock issued in exchange
for securities outstanding on the date of this Agreement and described in the
SEC Documents, (C) any options or other awards granted under any stock-based
compensation

 

22



--------------------------------------------------------------------------------

plans of the Company and its Subsidiaries described in the SEC Documents (the
“Company Stock Plans”), (D) any shares of Common Stock issued upon the exercise
of options or with respect to any other awards granted under the Company Stock
Plans, (E) the filing by the Company of any registration statement on Form S-8
or any successor form thereto relating to any of the Company Stock Plans, and
(F) shares of Common Stock or other securities issued in connection with a
transaction with an unaffiliated third party that includes a bona fide
commercial relationship (including joint ventures, marketing or distribution
arrangements, collaboration agreements or licensing agreements) or any
acquisition of assets of not less than a majority or controlling portion of the
equity of another entity; provided that (x) the aggregate number of the shares
issued pursuant to clause (F) shall not exceed more than five percent (5%) of
the outstanding shares of Common Stock immediately following the issuance and
sale of the Shares pursuant to this Agreement and the recipients of such shares
execute a Lock-Up Agreement in the form of Exhibit B hereto.

5.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the
Company to issue and sell the Securities to each Buyer at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions; provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

a.    Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

b.    Such Buyer shall have delivered to the Company the Purchase Price for the
Shares being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

c.    The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties which
are qualified as to materiality, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by such Buyer at or prior to the Closing
Date.

d.    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

e.    The Nasdaq Global Select Market shall not have notified the Company of any
objections to the LAS submitted by the Company with respect to the Shares.

6.    CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. The obligation of each
Buyer hereunder to purchase the Securities from the Company at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions;

 

23



--------------------------------------------------------------------------------

provided that these conditions are for each Buyer’s sole benefit and may be
waived only by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

a.    The Company shall have executed each of the Transaction Documents to which
it is a party and delivered the same to such Buyer.

b.    The representations and warranties of the Company and its Subsidiaries
shall be true and correct in all material respects (except for representations
or warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company and its Subsidiaries shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company and its Subsidiaries at or prior to the Closing Date. Such Buyer shall
have received a certificate, executed by either the chief executive officer or
the chief financial officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer.

c.    Such Buyer shall have received the opinion of Latham, dated as of the
Closing Date and addressed to the Buyers and the Placement Agent, in a form
reasonably satisfactory to the Buyers.

d.    The Company shall have executed and delivered the Transfer Instructions,
acknowledged in writing by the Transfer Agent, with respect to the Shares being
purchased by such Buyer at the Closing to the Transfer Agent and delivered a
copy thereof to such Buyer.

e.    The Company Board shall have adopted, and not rescinded or otherwise
amended or modified, resolutions consistent with Section 3.b (the
“Resolutions”).

f.    Upon written request of a Buyer, the Company shall have delivered to such
Buyer (i) a certificate evidencing the incorporation or organization and good
standing of the Company in its state of incorporation and (ii) a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing in the state of its principal place of business issued by the Secretary
of State (or other applicable authority) of such state of incorporation or
principal place of business as of a date within five (5) Business Days of the
Closing Date.

g.    Upon written request of a Buyer, the Company shall have delivered to such
Buyer a secretary’s certificate, dated as of the Closing Date, certifying as to
(A) the Resolutions, (B) the charter of the Company, certified as of a date
within five (5) Business Days of the Closing Date, by the Secretary of State of
the State of Delaware, and (C) the by-laws of the Company.

h.    The Company shall have delivered to such Buyer a Lock-Up Agreement,
substantially in the form of Exhibit B hereto (the “Lock-Up Agreement”) executed
by each person listed on Exhibit C hereto, and each such Lock-Up Agreement shall
be in full force and effect on the Closing Date.

 

24



--------------------------------------------------------------------------------

i.    The Company shall have obtained enforceable waivers (or other
modification) in respect of the preemptive rights, participation rights or other
similar rights in respect of the purchase and sale of the Securities hereunder.

j.    The Company shall have made or obtained all filings, qualifications,
permits and approvals under all applicable federal and state securities laws
necessary to consummate the issuance of the Securities pursuant to this
Agreement in compliance with such laws.

k.    The Nasdaq Global Select Market shall not have notified the Company of any
objections to the LAS submitted by the Company with respect to the Shares.

l.    During the period beginning on the date of this Agreement and ending
immediately prior to the Closing, there shall not have been any stock dividend,
stock split, stock combination, recapitalization or other similar transaction
with respect to any capital stock of the Company, including the Common Stock.

m.    Neither the SEC nor the Principal Market shall have issued a stop order
with respect to the Common Stock, nor shall the SEC or the Principal Market have
threatened in writing to suspend trading of the Common Stock.

n.    Since the date hereof, no event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

o.    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

p.    The Company and its Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

7.    GOVERNING LAW; MISCELLANEOUS.

a.    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees

 

25



--------------------------------------------------------------------------------

that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

b.    Counterparts; Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signatures complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

c.    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

d.    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

e.    Entire Agreement; Amendments; Waivers. This Agreement supersedes all other
prior oral or written agreements among each Buyer, the Company and its
Subsidiaries, their affiliates and Persons acting on their behalf with respect
to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties hereto with
respect to the matters covered herein and therein. No provision of this
Agreement may be waived, modified, supplemented or amended other than by an
instrument in writing signed by the Company and by each of the Buyers (in either
case, the “Required Buyers”). Any such amendment shall bind all holders of the
Securities. No such amendment shall be effective to the extent that it applies
to less than all of the holders of the Securities then outstanding. No failure
or delay on the part of a party in either exercising or enforcing any right
under this Agreement shall operate as a waiver of, or impair, any such right. No
single or partial exercise or enforcement of any such right shall preclude any
other or further exercise or enforcement thereof or the exercise or enforcement
of any other right. No waiver of any such right shall be deemed a waiver of any
other right. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification or supplement of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties hereto or to the other Transaction Documents or holders of the
Securities, as the case may be. For clarification purposes, this provision
constitutes a separate right granted to each Buyer and is not intended for the
Company to treat the Buyers as a class and shall not be construed in any way as
the Buyers acting in concert or otherwise as a group with respect to the
purchase, disposition or voting of securities or otherwise.

f.    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered upon receipt, or when delivered if
sent by email, if delivered personally or

 

26



--------------------------------------------------------------------------------

if delivered by a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:

If to the Company:

Frequency Therapeutics, Inc.

19 Presidential Way, 2nd Floor

Woburn, Massachusetts 01801

[XXX]

Attention: Chief Executive Officer

Email: [XXX]

With copy to:

Latham & Watkins LLP

200 Clarendon Street, 27th Floor

Boston, Massachusetts 02116

[XXX]

Attention: John Chory; Nathan Ajiashvili

Email: [XXX]

If to a Buyer, to it at the contact information set forth under such Buyer’s
name on its signature page hereto, or, in the case of a Buyer or any other party
named above, at such other contact information and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication; (B) provided by affidavit of personal
delivery by a delivery service selected by the Company; or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service or deposit with a nationally recognized overnight delivery
service.

g.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including any purchasers of the Securities. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Buyers. A Buyer may assign some or all of its rights
hereunder without the consent of the Company; provided, however, that any such
assignment shall not release such Buyer from its obligations hereunder unless
such obligations are assumed by such assignee and the Company has consented to
such assignment and assumption, which consent shall not be unreasonably
withheld.

h.    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that the Placement Agent is the intended third-party
beneficiary of Sections 2 and 3 hereof and shall be permitted to rely on the
legal opinion identified in Section 6.c hereof.

 

27



--------------------------------------------------------------------------------

i.    Survival. Unless this Agreement is terminated under Section 7.k, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Section 4 and
this Section 7 shall survive the Closing. Each Buyer shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.

j.    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

k.    Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before the fifth (5th) Business Day following the date
of this Agreement due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.

l.    Placement Agent. The Company shall be responsible for the payment of any
placement agent’s fees or broker’s commissions relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each of the
Buyers harmless against, any liability, loss or expense (including attorneys’
fees and out-of-pocket expenses) arising in connection with any claim for any
such payment.

m.    No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties thereto express their mutual intent,
and no rules of strict construction will be applied against any party.

n.    Remedies. The parties hereto agree that (i) irreparable harm would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and (ii) money
damages or other legal remedies would not be an adequate remedy for any such
harm. Each Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies that
such Buyers and holders have been granted at any time under any other agreement
or contract and all of the rights that such Buyers and holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security or proving actual damages), to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights granted by
law.

o.    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Buyer pursuant to any Transaction Document or a Buyer enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the

 

28



--------------------------------------------------------------------------------

Company, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

p.    Independent Nature of Buyers. The obligations of each Buyer hereunder are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer hereunder. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. The decision of
each Buyer to purchase the Securities pursuant to this Agreement has been made
by such Buyer independently of any other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries
which may have been made or given by any other Buyer or by any agent or employee
of any other Buyer, and no Buyer or any of its agents or employees shall have
any liability to any other Buyer (or any other Person or entity) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein, and no action taken by any Buyer pursuant hereto or thereto
(including a Buyer’s purchase of Securities at the Closing at the same time as
any other Buyer or Buyers), shall be deemed to constitute the Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby.
Each Buyer shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement and the other Transaction
Documents, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose. Each Buyer has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Buyers and their respective counsels may choose to communicate with the Company
through White & Case LLP (“White & Case”), counsel to the Placement Agent. Each
Buyer acknowledges that White & Case has rendered legal advice to the Placement
Agent and not to such Buyer in connection with the transactions contemplated
hereby, and that each such Buyer has relied for such matters on the advice of
its own respective counsel. The Company has elected to provide all Buyers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any Buyer.

q.    Interpretative Matters. Unless the context otherwise requires, (i) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (ii) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (iii) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, (iv) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation, and (v) the word “or” shall not be exclusive. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement or any of the other
Transaction Documents in connection with the transactions contemplated hereby or
thereby shall be deemed to be representations and warranties by the Company, as
if made by the Company pursuant to Section 3 hereof, as of the date of such
certificate or instrument.

* * * * * *

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first above written.

 

COMPANY: FREQUENCY THERAPEUTICS, INC. By:  

/s/ David L. Lucchino

Name:   David L. Lucchino Title:   Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: WASATCH FUNDS TRUST

for Wasatch Small Cap Growth Fund

for Wasatch Ultra Growth Fund

for Wasatch Micro Cap Fund

for Wasatch Micro Cap Value Fund

By:   Wasatch Advisors, Inc. Its:   Investment Adviser By:  

/s/ Daniel Thurber

Name: Daniel Thurber Its:   Vice President Address for Notice:

505 Wakara Way, 3rd Floor

Salt Lake City, UT 84108

Attn: Sarah Brown/Dan Thurber

Phone: [XXX]

Fax: [XXX]

Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER:

FEDERATED HERMES KAUFMANN FUND,

A PORTFOLIO OF FEDERATED HERMES

EQUITY FUNDS

By: Federated Global Investment Management Corp. Its: Attorney-in-Fact By:  

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer
Address for Notice: 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561
Attn: Christine Zorovich Email: [XXX]

FEDERATED HERMES KAUFMANN SMALL

CAP FUND, A PORTFOLIO OF FEDERATED

HERMES EQUITY FUNDS

By: Federated Global Investment Management Corp. Its: Attorney-in-Fact By:  

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer

Address for Notice:

4000 Ericsson Drive

Warrendale, Pennsylvania 15086-7561

Attn: Christine Zorovich

Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER:

FEDERATED HERMES KAUFMANN FUND

II, A PORTFOLIO OF FEDERATED HERMES

INSURANCE SERIES

By: Federated Global Investment Management Corp. Its: Attorney-in-Fact By:  

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer
Address for Notice: 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561
Attn: Christine Zorovich Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: RTW MASTER FUND, LTD. By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Director

Address for Notice:

c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014

Email: [XXX] RTW INNOVATION MASTER FUND, LTD. By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Director

Address for Notice:

c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014

Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: RTW VENTURE FUND LIMITED By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Managing Partner Address for Notice: c/o
RTW Investments, LP 40 10th Avenue, Floor 7 New York, NY 10014 Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: PERCEPTIVE LIFE SCIENCES MASTER FUND LTD By:  

/s/ James H. Mannix                                        

Name:   James H. Mannix Title:   C.O.O Address for Notice: Perceptive Life
Sciences Master Fund LTD 51 Astor Place 10TH floor New York NY 10003 Email:
[XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: G & E DUBIN FAMILY FOUNDATION By:  

/s/ Glenn Dubin

Name:   Glenn Dubin Title:   Trustee Address for Notice: [XXX] Email:
                    

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: DRIEHAUS LIFE SCIENCES MASTER FUND, L.P. By: Driehaus Capital Management
(USVI) LLC Its: General Partner By:  

/s/ Janet McWilliams

Name:   Janet McWilliams Title:   Senior Vice President Address for Notice:
Driehaus Capital Management LLC Attn: General Counsel 25 E. Erie Chicago, IL
60611 Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: MAVEN INVESTMENT PARTNERS US LTD – NEW YORK BRANCH By:  

/s/ Ian Toon

Name:   Ian Toon Title:   Director Address for Notice: 675 3rd Ave, 15th Floor
New York, NY 10017

Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: ALEXANDRIA VENTURE INVESTMENTS, LLC By: Alexandria Real Estate Equities,
Inc. Its: Managing Partner By:  

/s/ Aaron Jacobson

Name:   Aaron Jacobson Title:   SVP – Venture Counsel Address for Notice: 26
North Euclid Ave Pasadena, CA 91101 Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: ALAIN J. COHEN REVOCABLE TRUST By:  

/s/ Alain J. Cohen                                        

Name:   Alain J. Cohen Title:   Trustee Address for Notice: [XXX] Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: 667, L.P By: BAKER BROS. ADVISORS LP, management company and investment
adviser to 667, L.P., pursuant to authority granted to it by Baker Biotech
Capital, L.P., general partner to 667, L.P., and not as the general partner. By:
 

/s/ Scott Lessing                                        

Name:    Scott Lessing Title:   President BAKER BROTHERS LIFE SCIENCES, L.P. By:
BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner. By:  

/s/ Scott Lessing                                        

Name:   Scott Lessing Title:   President Address for Notice: 860 Washington
Street 3rd Floor, New York, NY 10004 Email: [XXX]

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Buyer’s Name

   Number of Shares To Be Purchased  

Wasatch Small Cap Growth Fund

     438,000  

Wasatch Ultra Growth Fund

     280,000  

Wasatch Micro Cap Fund

     155,000  

Wasatch Micro Cap Value Fund

     66,000  

Federated Hermes Kaufmann Fund, a portfolio of Federated Hermes Equity Funds

     205,800  

Federated Hermes Kaufmann Small Cap Fund, a portfolio of Federated Hermes Equity
Funds

     178,000  

Federated Hermes Kaufmann Fund II, a Portfolio of Federated Hermes Insurance
Series

     5,088  

RTW Master Fund, Ltd.

     196,448  

RTW Innovation Master Fund, Ltd.

     87,344  

RTW Venture Fund Limited

     16,208  

Perceptive Life Sciences Master Fund LTD

     222,222  

G & E Dubin Family Foundation

     111,111  

Driehaus Life Sciences Master Fund, L.P.

     111,111  

Maven Investment Partners US Ltd – New York Branch

     111,111  

Alexandria Venture Investments, LLC

     55,555  

Alain J. Cohen Revocable Trust

     55,555  

Baker Brothers Life Sciences, L.P.

     51,795  

667, L.P

     3,760  



--------------------------------------------------------------------------------

Exhibit A

Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

The Lock-Up Agreement



--------------------------------------------------------------------------------

Exhibit C

List of Persons Signing Lock-Up Agreements

Directors:

Marc A. Cohen

David L. Lucchino

Michael Huang

Joel S. Marcus

Timothy J. Barberich

Robert S. Langer

Executive Officers:

David L. Lucchino

Christopher R. Loose

Dana Hilt

Carl P. LeBel

Wendy S. Arnold

Richard Mitrano

Affiliates:

The Marc Andrew Cohen Revocable Trust

The Carey/Mitrano Family Trust

The Michael D. Langer 2014 Trust dtd 12/15/2014

The Samuel K. Langer 2014 Trust dtd 12/15/2014

The Susan K. Langer 2014 Trust dtd 12/15/2014